162 F.3d 294
SURGICAL CARE CENTER OF HAMMOND, L.C., doing business as St.Luke's Surgicenter, Plaintiff-Appellant,v.HOSPITAL SERVICE DISTRICT NO. 1 OF TANGIPAHOA PARISH, doingbusiness as North Oaks Medical Center;  QuorumHealth Resources, Incorporated,Defendants-Appellees.
No. 97-30887.
United States Court of Appeals,Fifth Circuit.
Nov. 24, 1998.

Craig Lewis Caesar, Donna Guinn Klein, McGlinchey, Stafford & Lang, New Orleans, LA, for Plaintiff-Appellant.
David W. Seidman, U.S. Dept. of Justice, Antitrust Div., Appellate Section, Washington, DC, for Federal Trade Commission, Amicus Curiae.
Robert S. Rooth, L. Kenneth Krogstad, Wilbur Anthony Toups, III, Chaffe, McCall, Phillips, Toler & Sarpy, New Orleans, LA, Daniel M. Mulholland, III, Susan M. Lapenta, Horty, Springer & Mattern, Pittsburgh, PA, for Defendants-Appellees.
Appeal from the United States District Court for the Eastern District of Louisiana;  A. J. McNamara, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion August 27, 1998, 5 Cir., 1998, 153 F.3d 220)
Before POLITZ, Chief Judge, and KING, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.